Citation Nr: 1206381	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  05-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran had active military service from July 1970 to July 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that in the Veteran's April 2005 substantive appeal for the claim for service connection for hepatitis C, he requested a Central Office hearing before a Member of the Board.  However, in December 2007 correspondence, the Veteran specifically indicated that he did not want a hearing before a Member of the Board.  Under these circumstances, the initial request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2011).

In an August 2009 decision, the Board denied the Veteran's claim.  The Veteran appealed and in a November 2010 memorandum decision, the Court of Appeals for Veterans Claims (Court) set aside the Board's decision and remanded the claim for further proceedings consistent with its decision.  In June 2011, the Board requested a Veterans Health Administration (VHA) medical opinion.  That opinion was provided in September 2011.  


FINDING OF FACT

The weight of the competent, probative evidence of record reflects that the Veteran's hepatitis C was not manifested during service or for many years after service and was incurred as the result of intravenous drug abuse either in service or thereafter and not as a result of any air gun injections during service. 





CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2004 pre-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claim for service connection for hepatitis C, to include the known risk factors for transmission.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In a March 2006 letter, the Veteran was provided with notice of the information regarding disability ratings and effective dates consistent with Dingess/Hartman.  After issuance of the above letters, and providing the Veteran and his representative additional opportunity to respond, the RO readjudicated the claim for service connection for hepatitis C in a November 2007 supplemental statement of the case.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).  The Board finds that no further notice is required.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records, the report of a May 2007, QTC examination and July 2007, addendum and the September 2011, VHA medical opinion.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no further assistance is required.  



II.  Factual Background

Service treatment records (STRs) reflect that the Veteran received vaccinations against smallpox, typhoid, tetanus, and yellow fever; however, there is no indication that any of the vaccines were delivered by airgun injections.  On August 16, 1970, the Veteran was noted to have had frequent syncopal attacks over the years and to have recently passed out.  Physical examination showed a sore throat and the diagnostic impression was possible urinary tract infection.  On August 19, 1970, it was noted that the Veteran had been dismissed from the hospital earlier in the day but after dinner, he had vomited for five minutes.  On August 24, 1970, the Veteran was complaining of headaches and vomiting for the past eight days.  He also complained of neck pain.  The diagnosis was urinary tract infection.  On August 25, 1970, the Veteran was seen in the orthopedic clinic for complaints of pain in the preoccipital region following a fall approximately 10 days prior.  Examination showed full range of motion, no spasm and no neurological deficit.  The diagnostic impression was possible nerve root irritation.  On separation examination in May 1972, laboratory results were negative and no clinical abnormalities were noted. 

Post-service VA medical records include a June 1994 VA record showing that the Veteran underwent an outpatient substance abuse biopsychosocial assessment.   At that time, the Veteran reported he began using ETOH, cannabis, and cocaine at the age of 19, and heroin, barbiturates, amphetamines, and LSD at age 20.  He became a daily user of all of these drugs except LSD, which he used on weekends.  The interviewing addiction therapist noted that the Veteran was a Vietnam era Veteran of the "USA" from 1970 to 1972.  The Veteran also admitted to intravenous drug use of cocaine, and amphetamines and heroin and indicated that in "USA", he drank daily with use of cocaine, cannabis, and heroin.  The Veteran denied a history of hepatitis. 

A June 1994 VA medical record reflects that a VA physician discussed with the Veteran laboratory findings showing that he had hepatitis C antibodies, positive. 

A November 1994 VA medical certificate reflects that the Veteran reported that his last IV drug use had been 20 years prior.  

Private medical records from C. S., M.D., dated from March 2003 to February 2004 reflect that the Veteran was seen for evaluation of hepatitis C and elevated blood function.  He was known to have had hepatitis for more than 20 years.  The Veteran denied IV drug use, blood transfusion, body piercing, or tattoo.  It was noted that the Veteran was unclear as to the etiology of his contact with the hepatitis C virus. The impression was hepatitis C-genotype 2 with undetected "PCR". 

A May 2004 Riverside Mercury West medical record reflects that the Veteran's past medical history included hepatitis C viral without hepatic coma. 

In June 2004, the RO received the Veteran's hepatitis C risk factor questionnaire in which he denied ever using intravenous drugs, intranasal cocaine, engaging in high-risk sexual activity, having had hem dialysis, sharing toothbrushes or razor blades, having acupuncture or a blood transfusion, and being a health care worker with exposure to contaminated blood or fluids.  He reported that he had 1 piercing in his left ear. 

In December 2004, the RO received a VA Form 21-4138 in which the Veteran asserted that his risk factor in service was from being vaccinated by a pneumatic air gun which was used without changing the needles, resulting in contamination of the vaccines.  The Veteran stated it was 20 years prior when he found out he had hepatitis C. 

On his April 2005 Form 9, the Veteran reported that he was exposed to non-sterile needles during service.  He also indicated that as part of his Army training, he was instructed to share toothbrushes and razors by cleaning them with water.  

A January 2006 report from the American Red Cross reflects that blood donated by the Veteran in December 1998 tested positive for antibodies to hepatitis C virus and anti-HCV supplemental test "(RIBA)". 

In an undated diagram that appears to have been received in February 2006, the Veteran showed servicemen in a line receiving jet gun vaccinations and appeared to indicate that the Veterans bled during the injections to the point that some of the blood ended up on the floor.   

VA outpatient records dated from January 2006 to June 2007 reflect that the Veteran was assessed with Hepatitis C. 
In July 2006, the RO received from the Veteran information pertaining to the incidence of hepatitis C among Veterans and information pertaining to the use of jet injectors/airguns to vaccinate Veterans.  Included in this information is a June 2004 VA fast letter, indicating that "the hepatitis B virus is heartier and more readily transmitted than hepatitis C.  While there is at least one case report of hepatitis B being transmitted by an airgun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission."  Also included is a citation to a 1999 Department of Defense Report indicating that an Air Force inspection at Paris Island in 1969 showed that jet injector nozzles were frequently contaminated with blood, yet sterilization practices were frequently inadequate or not followed.  

In a VA Form 21-4138 received in July 2006, the Veteran noted a correction to his prior hepatitis C questionnaire in that he did share razor blades and toothbrushes with other troops as part of training.  He indicated that they were informed that they could sterilize the razors and toothbrushes by dipping them in the hot water provided by the mess section.  

A May 2007 QTC examination report reflects that the Veteran reported that he had hepatitis C and that this condition had existed since 1970.  He asserted that his hepatitis C was transmitted though Jet injector shots he received in the Army.  The diagnosis was hepatitis C, based on objective laboratory findings and subjective patient history.  The QTC examiner opined that the likely risk factor was skin popping, and that the Veteran was exposed to this risk factor during military service.  Thus, the likely etiology of the Veteran's chronic hepatitis C was skin popping.  He further indicated that it is least as likely as not that the Veteran's hepatitis C is from skin popping during military service.  

In July 2007, the RO sought clarification from the May 2007 QTC examiner regarding his opinion that it is least as likely as not that the Veteran's hepatitis C is from skin popping during military service.  The examiner noted that skin popping is a method of injecting drugs under the skin: subcutaneous drug injection.  The examiner was requested to clarify if the skin popping/subcutaneous drug injecting noted is the Veteran's illegal intravenous drug use or if it is the immunization that the Veteran received from the air gun. The examiner responded that skin popping is the method used to inject illegal intravenous drugs. 

In a November 2007 statement, the Veteran indicated that he first got into using drugs in the service when he was given something by a sergeant to help him stay awake.  He also indicated that there were no universal precautions for sharing needles by drug users or with the use of the Jet Gun injector, which truly shared needles.  

In the September 2011 VHA opinion, a VA gastroenterologist noted that the Veteran's medical record showed a 20 year history of polystubstance abuse, including injection drug use that was known to be a risk factor for hepatitis C transmission.  She also noted that the hepatitis C infection was diagnosed in 1994 based on a positive hepatitis C antibody test and mild transaminase elevation.  Further workup showed infection with the hepatitis C genotype 2C with mild inflammation on liver biopsy in May 2000 and a hepatitis C RNA value of RNA 2,960,000 IU/ml in February 2003.  

The gastroenterologist indicated that she could not determine how or when the Veteran became infected with hepatitis C without a clearly documented episode of HCV seroconversion with acute hepatitis and HCV viremic fluctuations.  She noted that this would have been impossible to determine in the Veteran's case since tests to detect hepatitis C infection were not available until after 1989.  Based on known risk factors for hepatitis C infection, the most likely route of transmission would be repeated intravenous drug use (in the absence of transfusion).  However, the examiner also found that jet injector injections or razor exposure could not entirely be ruled out, especially if there was obvious direct exposure to another person's blood.  As a result of these findings, the examiner indicated that her response to the question as to the likelihood that the Veteran's hepatitis C was related to the receipt of jet injector injections and/or exposure to shared toothbrushes and razors in service was both that it was less likely than not that such a relationship existed and that it was at least as likely as not that such a relationship existed.  Then, in response to a query as to the likelihood that the Veteran's hepatitis C is related to his past drug use, including the use of IV drugs, the examiner found that such a relationship was highly likely based on the known risk factors for hepatitis C infection and the Veteran's long history of intravenous drug use. 

III.  Law and Regulations

The Veteran asserts that he has hepatitis C due to his active duty military service. He contends that he might have contracted hepatitis C during service as the result of sharing toothbrushes and razors, or from vaccinations given by jet injections. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure to blood by a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Letter 211B (98-110) November 30, 1998. 

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a). 
The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  See generally, Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



IV.  Analysis

At the outset, the Board notes that the weight of the evidence of record establishes that the Veteran engaged in intravenous drug use during service.  In this regard, the June 1994 biopsychosocial assessment therapist indicated that the Veteran reported that he drank daily and used cocaine, cannabis and heroin in the "USA."  It is clear from the report that the term "USA" used by the therapist refers to the U.S. Army as the therapist indicated elsewhere in the report that the Veteran was "a Vietnam era Veteran of the USA."  Also,  the Veteran reported to the therapist that he began using ETOH, cannabis and cocaine at the age of 19, and heroin, barbiturates, amphetamines and LSD at the age 20.  Additionally, he noted that he became a daily user of all of these drugs except LSD, which he used on weekends and he reported IV use of the cocaine and amphetamine and heroin.    

The Board notes that the Veteran was born in September 1950, entered service in January 1970 at the age of 19 and separated from service in January 1972, at the age of 21.  Thus, he was clearly using the aforementioned drugs during his military service and it's possible that his initial use began during service.  Also, although it does not appear that the Veteran explicitly reported when he began using drugs intravenously, there is nothing in his reporting that suggests that he was not using cocaine, heroin and/or amphetamines intravenously during service.  To the contrary, in his Form 9, after alleging exposure to other risk factors for hepatitis C during service, he indicated that he was "also into using drugs" during service and that there were no universal precautions for sharing needles by drug users.  Again, although the Veteran did not explicitly say that his intravenous drug use was occurring during service, given that the latter assertion was made in conjunction with his reporting of exposure to in-service hepatitis C risk factors, the Board finds it reasonable to conclude, when considered in conjunction with the June 1994 report, that the Veteran was using intravenous drugs during service and thereafter.   

The service treatment records show that the Veteran had some problems with headaches and vomiting, symptoms that would be compatible with active hepatitis C.  However, these symptoms were not attributed to any sort of liver dysfunction but instead were attributed to urinary tract infection and/or a fall that occurred in August 1970.  Additionally, on separation examination in May 1972, laboratory results were negative and no gastrointestinal or other clinical abnormalities were noted.  The Veteran appears to allege that he was experiencing symptoms of hepatitis during service, but as a layperson, his opinion concerning the etiology of his gastrointestinal symptomatology is entitled to minimal probative weight.  See e.g. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given that the objective medical findings of record did not attribute the Veteran's gastrointestinal problems during service to hepatitis or other liver dysfunction and given that the medical findings at separation were normal, the weight of the evidence is against a finding that hepatitis C was present in service.  

Further, the earliest clinical evidence of hepatitis C post-service is from 1994, some 22 years after service.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

The Board must also consider whether the evidence reasonably establishes that the Veteran was infected with the hepatitis C virus in the line of duty in service, only to have it detected much later, in 1994.  In this regard, the Veteran essentially alleges that he contracted hepatitis C as a result of sharing razors and toothbrushes and/or receiving vaccinations through the use of jet injections.  Regarding the toothbrushes and razors, on his initial June 2004 hepatitis C risk factor questionnaire, the Veteran specifically reported that he had not shared either of these personal care items during service.  On the statement received in July 2006, he reported that he actually did share razors and toothbrushes during service.  The Board notes, however, that in the corrected statement received in July 2006, the Veteran continued to contend that he had never used intravenous drugs, a contention, which obviously cannot be credited in light of his earlier report to June 1994 therapist.  Thus, the total lack of credibility of the denial of the intravenous drug use squarely calls into question the credibility of his contemporaneous report of sharing razors and toothbrushes.  Also, his earlier statement indicating that he had not shared razors and toothbrushes was made against his interest in potentially receiving service connection for hepatitis C.  For these reasons, the Board credits the Veteran's June 2004 statement that he did not share razors and toothbrushes and does not credit his later "correction."     

Regarding, the Veteran's contention that he contracted hepatitis C through receipt of jet injector injections, the QTC examiner specifically found to the contrary, indicating that the likely etiology of the Veteran's hepatitis C is skin popping, noting that the Veteran was exposed to skin popping (i.e. a method of injecting drugs under the skin) during service.  By implication, this finding also indicates that infection through the jet injector vaccinations is less likely.  However, as noted by the Court, the examiner did more generally express that it is at least as likely as not that the Veteran's hepatitis C is from skin popping during military service, which was subsequently described as a way of administering illegal drugs.

Similarly, in the September 2011 medical opinion, the VA gastroenterologist found that although the cause of the hepatitis C is impossible to determine, based on the known risk factors and the Veteran's long history of intravenous drug use, it was highly likely that the hepatitis C is related to this drug use.  She also more generally noted that in the absence of transfusion (which is neither shown nor alleged), the most likely route of transmission of the hepatitis would be the Veteran's repeated intravenous drug use.  However, she felt that jet injector injections or razor exposure could not be entirely ruled out, especially if there were obvious direct exposure to the other person's blood.  On this point, assuming the Veteran did receive jet injector vaccinations (which is not established by the record), there is no documented evidence indicating that these injections entailed the Veteran's exposure to another person's blood.  Notably, the service treatment records are silent for any reports of such exposure and there is no documentation indicating how any such vaccinations were conducted, to include whether there was any blood contamination and/or use of inadequate sterilization procedures.  Further, given the Veteran's noncredible reporting concerning his past drug use and the sharing of toothbrushes and razors, the Board does not find his account of the jet injector vaccinations, involving blood dripping to the floor, credible.  Accordingly, the Board finds that exposure to another person's blood through jet injector injections has not been established.

The gastroenterologist did more generally indicate that it was both less likely than not and at least as likely as not that the Veteran's hepatitis C was related to jet injector injections or razor exposure.  While such a conclusion could suggest evidentiary equipoise, given that it is not established that the Veteran did suffer any direct exposure to blood and given that the gastroenterologist also found that the relationship between the hepatitis C and the past drug use was less likely than not, the Board finds that the gastroenterologist's opinion weighs toward a conclusion that the Veteran's hepatitis C is related to his intravenous drug use and slightly against a conclusion that his hepatitis C is related to any jet injections he may have received in service.

Further, the Board notes that the June 2004 VA fast letter, after surveying the available medical evidence, determined that while there was at least one case report of hepatitis B being transmitted by an airgun injection, there had been no case reports of hepatitis C being transmitted by an airgun injection.  This determination tends to weigh against a finding that there is a relationship between the Veteran's hepatitis C and any airgun injections he received in service, even if some level of exposure to another person's blood did occur.  Thus, the VA fast letter finding tilts the medical nexus evidence against the conclusion that air gun injections would be a likely cause.  Further, although the Veteran may believe that his hepatitis C resulted from the alleged airgun injections in service, as a layperson, his beliefs on such a question of medical nexus cannot be afforded more than minimal probative value.  See Espiritu, 2 Vet. App. 492, 494 (1992).  Consequently, the weight of the evidence is against a relationship between the Veteran's hepatitis C and any airgun injections and in favor of a relationship between the hepatitis C and the Veteran's intravenous drug use.  Also, as the Veteran's reports of toothbrush sharing and razor sharing are not credible, and there is no indication of any other risk factors in service such as a blood transfusion, the weight of the evidence is against a relationship between the hepatitis C and any aspect of the Veteran's service other than intravenous drug use.  Presumably, to the extent he did share razors or toothbrushes, he washed them off in hot water as instructed.  Accordingly, as direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for claims filed after October 31, 1990, such as the Veteran's claim, service connection for hepatitis C is not warranted.  38 C.F.R. § 3.301(a).  The preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for hepatitis C is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


